Citation Nr: 0615152	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-34 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from June 1973 to June 1977.  

This claim comes before the Board of Veterans' Appeals 
(Board) from a May 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied a claim of entitlement to service 
connection for a bilateral knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As per 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain records from a Federal department 
or agency, including medical records from VA medical 
facilities, and will end its search efforts only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  In 
a May 2004 statement, the appellant requested that VA obtain 
his medical treatment records from the VA Medical Center and 
consider them as part of his claim.  He also requested that, 
if these records were inadequate to determine his condition, 
that he be scheduled for the appropriate VA examinations.  
Although some VA medical records were previously obtained in 
April 2002, there is no record that additional VA medical 
records were sought after the appellant's 2004 request, or 
that they were unavailable.  Furthermore, the previous March 
2003 VA medical examination did not provide a nexus opinion 
as to whether or not the appellant's bilateral knee condition 
was related to his documented knee injuries in service.  See 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 
38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim, to include notice that 
the appellant should submit any 
pertinent evidence in his possession.  
This notice should also include an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC or RO should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by the 
appellant.  The RO should request from the 
appellant the names and addresses of all 
medical care providers who treated the 
appellant for his bilateral knee disability 
since June 1977.  After securing the 
necessary releases, the RO should obtain 
these records.  In particular, copies of 
all relevant VA medical records, if not 
already of record, should also be obtained.

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to provide 
a copy of the outstanding evidence.

4.  The AMC or RO should next schedule the 
appellant for a current VA examination of 
both of the appellant's knees and obtain a 
nexus opinion as to whether the appellant's 
current knee disabilities, if any, are at 
least as likely as not (50% or greater 
probability) etiologically related to any 
event while in service.  The claims folder 
should also be made available to the 
examiner for review of pertinent documents 
therein in connection with the examination.

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim.  If the 
benefit sought on appeal is not granted to 
the appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

